
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.8


MEDTRONIC, INC.
1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN
(As Amended through June 27, 2002)


        1.    Purpose.    The purpose of this Plan is to facilitate recruiting
and retaining non-employee directors of outstanding ability.

        2.    Definitions.    The capitalized terms used in this Plan have the
meanings set forth below.

        (a)  "Account" means a bookkeeping account maintained for a Participant
to which Deferred Stock Units are credited pursuant to Section 6.

        (b)  "Affiliate" means any corporation that is a "parent corporation" or
"subsidiary corporation" of the Company, as those terms are defined in Sections
424(e) and (f) of the Code, or any successor provision, and any joint venture in
which the Company or any such "parent corporation" or "subsidiary corporation"
owns an equity interest.

        (c)  "Agreement" means a written contract entered into between the
Company or an Affiliate and a Participant containing the terms and conditions of
an Option granted hereunder (not inconsistent with this Plan).

        (d)  "Annual Option" means an Option granted pursuant to Section 5
(c) of this plan.

        (e)  "Annual Retainer" of a Participant means the fixed annual fee for
such Participant in effect on the first day of the year for which such Annual
Retainer is payable for services to be rendered as a Non-Employee Director of
the Company.

        (f)    "Award means an Option granted pursuant to Section 5 of this Plan
or a credit of Deferred Stock Units pursuant to Section 6 of this Plan.

        (g)  "Board" means the Board of Directors of the Company.

        (h)  "Change in Control" shall mean:

        (i)    Any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act")) (a "Person") becomes the beneficial owner (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding Company Common Stock") or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the "Outstanding Company Voting
Securities"); provided, however, that for purposes of this clause (a), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company or any
of its subsidiaries, (3) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any of its
subsidiaries, (4) any acquisition by an underwriter temporarily holding
securities pursuant to an offering of such securities or (5) any acquisition
pursuant to a transaction that complies with clauses (i), (ii) and (iii) of
clause (c); or

        (ii)  Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board; provided, however, that any individual becoming a director subsequent
to the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be considered as
though such individual were a

1

--------------------------------------------------------------------------------




member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of either an
actual or threatened election contest or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; or

        (iii)  Consummation of a reorganization, merger, statutory share
exchange or consolidation (or similar corporate transaction) involving the
Company or any of its subsidiaries, a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
stock of another entity (a "Business Combination"), in each case, unless,
immediately following such Business Combination, (i) substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 55% of, respectively, the then outstanding shares of
common stock and the total voting power of (A) the corporation resulting from
such Business Combination (the "Surviving Corporation") or (B) if applicable,
the ultimate parent corporation that directly or indirectly has beneficial
ownership of 80% or more of the voting securities eligible to elect directors of
the Surviving Corporation (the "Parent Corporation"), in substantially the same
proportion as their ownership, immediately prior to the Business Combination, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (ii) no person (other than any employee benefit
plan (or related trust) sponsored or maintained by the Surviving Corporation or
the Parent Corporation) is or becomes the beneficial owner, directly or
indirectly, of 30% or more of the outstanding shares of common stock and the
total voting power of the outstanding voting securities eligible to elect
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) and (iii) at least a majority of the members of the board
of directors of the Parent Corporation (or, if there is no Parent Corporation,
the Surviving Corporation) following the consummation of the Business
Combination were Incumbent Directors at the time of the Board's approval of the
execution of the initial agreement providing for such Business Combination; or

        (iv)  Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.

        Notwithstanding the foregoing provisions of this definition, a Change in
Control shall not be deemed to occur with respect to the Participant if the
acquisition of the 30% or greater interest referred to in clause (a) is by a
group, acting in concert, that includes the Participant or if at least 40% of
the then outstanding common stock or combined voting power of the then
outstanding voting securities (or voting equity interests) of the Surviving
Corporation or, if applicable, the Parent Corporation shall be beneficially
owned, directly or indirectly, immediately after a Business Combination by a
group, acting in concert, that includes the Participant.

        (i)    "Code" shall mean the Internal Revenue Code of 1986, as amended
and in effect from time to time, or any successor statute.

        (j)    "Committee" means any committee of the Board designated by the
Board to administer this Plan under Section 3 hereof, of which shall be composed
of not less that two members, each of whom shall be a "non-employee director" as
defined in Exchange Act Rule 16b-3.

        (k)  "Company means Medtronic, Inc., a Minnesota corporation, or any
successor to all or substantially all of its businesses by merger,
consolidation, purchase of assets or otherwise.

        (l)    "Deferred Stock Unit" means the right to receive one Share
pursuant to Section 6 of this Plan.

2

--------------------------------------------------------------------------------


        (m)  "Disability" means the disability of a Participant such that the
Participant would, if an employee, be considered disabled under any retirement
plan of the Company which is qualified under Section 401 of the Code.

        (n)  "Discretionary Option" means an Option granted pursuant to
Section 5(f).

        (o)  "Exchange Act" means the Securities Exchange Act of 1934, as
amended; "Exchange Act Rule 16b-3" means Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Exchange Act as in effect with
respect to the Company or any successor regulation.

        (p)  "Fair Market Value" as of any date means, unless otherwise
expressly provided in this Plan:

        (i)    the closing sale price of a Share (A) on the composite tape for
New York Stock Exchange ("NYSE") listed shares, or (B) if the Shares are not
quoted on the NYSE composite tape, on the principal United States securities
exchange registered under the Exchange Act on which the shares are listed, or
(C) if the Shares are not listed on any such exchange, on the National
Association of Securities Dealers, Inc. Automated Quotation System National
Market System, in any case on the date immediately preceding that date, or, if
no sale of Shares shall have occurred on that date, on the next preceding day on
which a sale of Shares occurred, or

        (ii)  if clause (i) is not applicable, what the Committee determines in
good faith to be 100% of the fair market value of a Share on that date. However,
if the applicable securities exchange or system has closed for the day at the
time the event occurs that triggers a determination of Fair Market Value, all
references in this paragraph to the "date immediately preceding that date" shall
be deemed to be references to "that date." The determination of Fair Market
Value shall be subject to adjustment as provided in Section 7(e) hereof. For
purposes of this definition, each Option granted and each Deferred Stock Unit
credited pursuant to this Plan shall be deemed conclusively to have been granted
or credited, as applicable, prior to the close of the applicable securities
exchange or system on the date of grant or credit, as applicable.

        (q)  "Fundamental Change" means a dissolution or liquidation of the
Company, a sale of substantially all of the assets of the Company, a merger or
consolidation of the Company with or into any other corporation, regardless of
whether the Company is the surviving corporation, or a statutory share exchange
involving capital stock of the Company.

        (r)  "Initial Option" means an Option granted pursuant to Section 5(b).

        (s)  "Initial Plan Year" means the period from March 5, 1998 through
August 31, 1998.

        (t)    "Meeting" means a regular or special meeting of the Board or of a
committee of the Board on which a particular Participant serves that is actually
held.

        (u)  "Non-Employee Director" means a member of the Board who is not an
employee of the Company or any Affiliate.

        (v)  "Option" means a right to purchase Stock.

        (w)  "Participant" means any Non-employee Director to whom an Award is
made.

        (x)  "Plan" means this 1998 Outside Director Stock Compensation Plan, as
amended and in effect from time to time.

        (y)  "Plan Year" means the Initial Plan Year, or the period from
September 1 of 1998 or any subsequent year, through the following August 31.

        (z)  "Pro-Ration Factor" means: (A) in the case of a Participant who is
a Non-Employee Director for the entire Plan Year in question and attends at
least 75 percent of the Meetings that occur during such Plan Year (such
Meetings, the "Plan Year Meetings"), 100 percent; (B) in the case of a

3

--------------------------------------------------------------------------------


Participant who is a Non-Employee Director for only a portion of a Plan Year and
attends at least 75 percent of the Meetings that occur during that portion of a
Plan Year (such meetings, the "Applicable Meetings"), a percentage determined by
dividing the number of Applicable Meetings by the total number of Plan Year
Meetings for that Plan Year; and (C) in the case of a Non-Employee Director who
fails to satisfy the Meeting attendance requirement of clause (A) or (B), as
applicable, 75 percent of the percentage specified in clause (A) or (b), as
applicable.

        (aa) "Replacement Factor" is defined in Section 5(d)(ii).

        (bb) "Replacement Option" means an Option granted pursuant to
Section 5(d) of this Plan.

        (cc) "Retirement Option" means an Option granted pursuant to
Section 5(e) of this Plan.

        (dd) "Share" means a share of Stock.

        (ee) "Stock" means the common stock, $.10 par value per share (as such
par value may be adjusted from time to time), of the Company.

        (ff)  "Subsidiary" means a "subsidiary corporation," as that term is
defined in Section 424(f) of the Code, or any successor provision.

        (gg) "Successor" with respect to a Participant means the legal
representative of an incompetent Participant and, if the Participant is
deceased, the legal representative of the estate of the Participant or the
person or persons who may, by bequest or inheritance, or pursuant to a transfer
permitted under Section 5(i) of this Plan, acquire the right to exercise an
Option or receive Shares issuable in satisfaction of Deferred Stock Units in the
event of the Participant's death.

        (hh) "Term" means the period during which an Option may be exercised.

        Except when otherwise indicated by the context, reference to the
masculine gender shall include, when used, the feminine gender and any term used
in the singular shall also include the plural.

        3.    Administration.    

        (a)    Authority of Committee.    The Committee or its delegee shall
administer this Plan. The Committee shall have the authority to interpret this
Plan and any Award or Agreement made under this Plan, to establish, amend, waive
and rescind any rules and regulations relating to the administration of this
Plan (including without limitation the manner in which Participants shall make
elections provided for herein), to determine the terms and provisions of any
Agreements entered into hereunder (not inconsistent with this Plan), and to make
all other determinations necessary or advisable for the administration of this
Plan. The Committee may correct any defect, supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent it
shall deem desirable. The determinations of the Committee in the administration
of this Plan, as described herein, shall be final, binding and conclusive.

        (b)    Indemnification.    To the full extent permitted by law, each
member and former member of the Committee and each person to whom the Committee
delegates or has delegated authority under this Plan shall be entitled to
indemnification by the Company against and from any loss, liability, judgment,
damage, cost and reasonable expense incurred by such member, former member or
other person by reason of any action taken, failure to act or determination made
in good faith under or with respect to this Plan.

        4.    In General.    

        (a)    Shares Available.    The number of Shares available for
distribution under this Plan is 3,000,000 (subject to adjustment under
Section 7(e) hereof). Any Shares subject to the terms and conditions of an Award
under this Plan which are not used because the terms and conditions of the Award
are not met may again be used for an Award under this Plan. Any unexercised or
undistributed

4

--------------------------------------------------------------------------------

portion of any terminated, expired, exchanged, or forfeited Award or any Award
settled in cash in lieu of Shares shall be available for further Awards.

        (b)    No Fractional Shares.    No fractional Shares may be issued under
this Plan; fractional Shares will be rounded to the nearest whole Share.

        (c)    Rights as Shareholder.    A participant shall have no rights as a
shareholder with respect to any securities covered by an Award until the date
the Participant becomes the holder of record.

        5.    Options.    

        (a)    Agreements.    Each Option granted under this Plan shall be
evidenced by an Agreement setting forth the terms and conditions thereof.

        (b)    Initial Option Grants.    Each Non-Employee Director first
elected or appointed to the Board on or after January 15, 1998 shall
automatically be granted, on the later of (i) the date such director first
becomes a director and (ii) March 5, 1998, an Option (an "Initial Option") to
purchase that number of Shares determined by dividing (i) two times the amount
of the Annual Retainer as in effect immediately following such election or
appointment by (ii) the Fair Market Value of a Share on the date of grant. No
increase in the Annual Retainer of the Non-Employee Directors after a person
becomes a Non-Employee Director shall increase the number of Shares subject to
the Initial Option granted to such Non-Employee Director. An employee of the
Company or an Affiliate who terminates such employment and thereafter becomes a
Non-Employee Director is not entitled to receive an Initial Option but will be
entitled to receive Annual Options and Replacement Options. A Non-Employee
Director is not entitled to receive more than one Initial Option during his or
her lifetime.

        (c)    Annual Option Grants.    On the first day of each Plan Year other
than the Initial Plan Year, each Non-employee Director shall automatically be
granted an Option (the "Annual Option") to purchase that number of Shares equal
to (i) the amount of the Annual Retainer in effect as of such day, divided by
(ii) the Fair Market Value of a Share on the date of the grant. If there is an
increase in the Annual Retainer after the Annual Option is granted in a given
year, each Non-Employee Director shall automatically be granted, as of the date
such increase is approved, a supplemental Annual Option to purchase that number
of Shares equal to (i) the amount of the increase in such Annual Retainer
divided by (ii) the Fair Market Value of a Share on the date of the grant.

        (d)    Replacement Option Grant.    (i) Each Non-Employee Director shall
be provided with the opportunity to elect, in advance of the first day of each
Plan Year (or upon becoming a Non-Employee Director, if later), to receive the
Annual Retainer and all committee chair fees for such Plan Year (collectively,
the "Eligible Earnings") in the form of a grant of an Option (a "Replacement
Option") under this Section 5(d) rather than in cash. Each Non-Employee Director
who makes such an election who remains a member of the Board on the last day of
the relevant Plan Year shall automatically be granted on such day an Option (the
"Replacement Option") to purchase that number of Shares equal to (A) the
Replacement Factor (as defined below) times the Eligible Earnings for the
Participant for the Plan Year times the Pro-Ration Factor, divided by (B) the
Fair Market Value of a Share on the date of grant. A Non-Employee Director who
elects to receive a Replacement Option for a Plan Year but retires from the
Board prior to the last day of such Plan Year shall automatically be granted on
the date of retirement a Replacement Option to purchase that number of Shares
equal to (C) the Replacement Factor times the Eligible Earnings for the
Participant for the Plan Year times the Pro-Ration Factor divided by (D) the
Fair Market Value of the Shares on the date of grant.

        (ii)  The "Replacement Factor means four, or such other number as the
Board may designate before the beginning of any Plan Year.

        (e)    Retirement Options.    Each Participant who has elected, in
connection with the termination of the Medtronic, Inc. Directors' Retirement
Plan (the "Retirement Plan"), to receive Options pursuant to this Section 5(e)
shall be granted as of March 5, 1998, an Option (a "Retirement Option") to

5

--------------------------------------------------------------------------------

purchase that number of Shares equal to (i) four times the amount of such
Participant's accrued benefit under the Retirement Plan as of March 5, 1998,
divided by (ii) the Fair Market Value of a Share on the date of grant.

        (f)    Discretionary Options.    The Board or the Committee may, in its
discretion, at any time or from time to time grant to any Non-Employee Director
additional Options ("Discretionary Options") to purchase such number of Shares,
on such terms and conditions, as it shall determine.

        (g)    Purchase Price; Term and Exercisability of Options.    The
purchase price of each share subject to an Option shall be the Fair Market Value
of a Share as of the date the Option is granted. Options granted to a
Non-Employee Director under this Section 5 shall vest and be exercisable in full
on the date of grant, except to the extent the Board provides otherwise with
respect to Discretionary Options; provided, however, that in no event shall a
Non-Employee Director initially appointed by the Board be entitled to exercise
an Option unless, and until such time as, such director shall have been elected
to the Board by the shareholders of the Company. Notwithstanding the foregoing,
except as otherwise provided by the Board with respect to Discretionary Options,
vesting of an Option granted to a Non-Employee Director who shall have been
elected by the shareholders of the Company shall accelerate and the Option shall
become immediately exercisable in full upon the occurrence of a Change in
Control or in the event that the Non-Employee Director ceases to serve as a
director of the Company due to death, Disability, resignation or retirement
under the policies of the Company then in effect. Options shall expire on the
ten-year anniversary date of the Option's grant; provided, that Initial Options
and Annual Options (but not Replacement Options or Retirement Options) shall
expire on the five-year anniversary date of the date the Non-Employee Director
ceases to be a director of the Company for any reason, if earlier than the
ten-year anniversary date of the Option's grant; and provided, further, that the
Initial Option granted to a Non-Employee Director initially appointed by the
Board shall expire on the date such director ceases to be a director of the
Company unless such director shall have been elected by the shareholders
subsequent to the grant of the Initial Option to such director.

        (h)    Payment of Option Price.    The purchase price of the Shares with
respect to which an Option is exercised shall be payable in full at the time of
exercise; provided, that to the extent permitted by law, Participants may
simultaneously exercise Options and sell the Shares thereby acquired pursuant to
a brokerage or similar relationship and use the proceeds from such sale to pay
the purchase price of such Shares. The purchase price may also be paid in cash,
or through a reduction of the number of Shares delivered to the Participant upon
exercise of the Option or by delivery to the Company of Shares held by such
Participant for at least six months before such exercise (in each case, such
Shares having a Fair Market Value as of the date the Option is exercised equal
to the purchase price of the Shares being purchased pursuant to the Option), or
a combination thereof, in the discretion of the Participant. In no event shall
any Option be exercisable at any time after its Term. When an Option is no
longer exercisable, it shall be deemed to have lapsed or terminated.

        (i)    Transferability.    A non-Employee Director may transfer an
Option granted pursuant to this Section 5 to any member of such Non-Employee
Director's "immediate family" (as such term is defined in Rule 16a-1(e)
promulgated under the Exchange Act, or any successor rule or regulation) or to
one or more trusts whose beneficiaries are members of such Non-Employee
Director's "immediate family" or partnerships in which such family members are
the only partners; provided, that (i) the transferor receives no consideration
for the transfer and (ii) such transferred Option shall continue to be subject
to the same terms and conditions as were applicable to such Option immediately
prior to its transfer. Unless an Option granted pursuant to this Section 5 shall
have expired, in the event of a Non-Employee Director's death, an Option granted
to such Non-Employee Director pursuant to this Section 5 shall be transferable
to the beneficiary, if any, designated by the Non-Employee Director in writing
to the Company prior to the Non-Employee Director's death and such beneficiary
shall succeed to the rights of the Non-Employee Director to the extent permitted
by law. If no such designation of a

6

--------------------------------------------------------------------------------


beneficiary has been made, the Non-Employee Director's legal representative
shall succeed to such Option, which shall be transferable by will or pursuant to
the laws of descent and distribution.

        6.    Deferred Stock Units.    

        (a)    Annual Credit.    As of the last day of each Plan Year, there
shall be credited to the Account of each Participant who is a Non-Employee
Director on such day a number of Deferred Stock Units (each representing the
right to receive a Share) equal to (i) the Annual Retainer in effect as of such
day, times the Pro-Ration Factor, divided by (ii) the average of the Fair Market
Value of a Share on each of the last 20 trading days during such Plan Year
determined in accordance with clause (i) of Section 2(p) or, if clause (i) of
Section 2(p) is inapplicable, the Fair Market Value of a Share as of the last
day of such Plan Year determined in accordance with clause (ii) of Section 2(p).
There shall be credited to the Account of any Non-Employee Director who retires
from the Board prior to the last day of the Plan Year, as of the retirement
date, a number of Deferred Stock Units equal to (i) the Annual Retainer in
effect as of such date, times the Pro-Ration Factor, divided by (ii) the average
of the Fair Market Value of a Share on each of the last 20 trading days during
such Plan Year determined in accordance with Section 2(p).

        (b)    Retirement Plan Credit.    The account of each Participant who
has elected, in connection with the termination of the Retirement Plan, to be
credited with Deferred Stock Units pursuant to this Section 6(b) shall be
credited, as of March 5, 1998, with a number of Deferred Stock Units (each
representing the right to receive a Share) equal to (i) the amount of such
Participant's accrued benefit under the Retirement Plan as of March 5, 1998,
divided by (ii) the average of the Fair Market Value of a Share on each of the
last 20 trading days ending with March 5, 1998 determined in accordance with
clause (i) of Section 2(p) or, if clause (i) of Section 2(p) is inapplicable,
the Fair Market Value of a Share as of the last day of such Plan Year determined
in accordance with clause (ii) of Section 2(p).

        (c)    Discretionary Credits.    The Board or the Committee may, in its
discretion, at any time and from time to time, cause additional Deferred Stock
Units (each representing the right to receive a Share) to be credited to the
account of any Non-Employee Director.

        (d)    Credits of Dividend Equivalents; Maintenance of Accounts.    The
Company shall maintain an Account for each Participant to which the credits
provided for in Sections 6(a), (b) and (c) above shall be made. Each
Participant's Account shall be credited from time to time with additional
Deferred Stock Units to reflect deemed reinvestment of any amounts that would
have been paid as cash dividends with respect to the Deferred Stock Units held
in such Account if they were Shares. Subject to the provisions of Section 6(e)
regarding delivery of Shares, Accounts may be credited with fractional Deferred
Stock Units pursuant to this Section 6(d) and Sections 6(a), (b) and (c).

        (e)    Delivery of Shares from Accounts.    

        (i)    Each Participant shall be provided the opportunity to elect, in
accordance with procedures established by the Committee, whether to receive the
balance in his or her account in a single lump sum or in five annual
installments. Once made, such an election may be changed, but no such changed
election shall take effect until six months after the date the election is made,
and in any event such changed election shall not take effect unless it is
(A) made at least six months before deliveries pursuant to
Section 6(e)(ii) begin and (B) approved by the Board or a committee of the Board
if the Committee determines that such approval is necessary or appropriate in
light of Exchange Act Rule 16b-3.

        (ii)  The balance in a Participant's Account shall be delivered to the
Participant or the Participant's Successor in the form of Shares as soon as
practicable after, or beginning as soon as practicable after, the date on which
the Participant ceases for any reason to be a member of the Board (the
"Termination Date"). If a Participant has elected a lump sum delivery, or if a
Participant dies while a member of the Board, the Participant or the
Participant's Successor, as applicable, shall receive a number of Shares equal
to the total number of Deferred Stock Units in

7

--------------------------------------------------------------------------------




the Participant's Account as of the Termination Date in full satisfaction of all
of the Participant's interest in the Account; provided, that any fractional
Deferred Stock Units shall be rounded to the nearest higher whole number of
Shares. If a Participant has elected installment delivery and ceases to be a
member of the Board for any reason other than the death of the Participant, then
the Participant shall receive the balance in such Participant's Account in the
form of five annual deliveries of Shares (and if a Participant dies after
ceasing to be a Board member, any remaining annual deliveries shall be made to
the Participant's Successor). The precise number of shares delivered in each
installment shall be determined in such a manner as to cause each such delivery
to represent approximately one-fifth of the Deferred Stock Units held in such
Account as of the Termination Date together with any dividend equivalents
credited thereon. Notwithstanding the foregoing, no such installment shall be
delivered unless and until the Board or the Committee shall have approved the
delivery (unless such approval is not necessary under Exchange Act Rule 16b-3).

        (iii)  Notwithstanding the foregoing, the balance in all Participants'
Accounts shall be delivered to the Participants in a single lump sum delivery of
Shares upon the occurrence of a Change of Control.

        7.    General Provisions.    

        (a)    Effective Date of this Plan.    This Plan shall become effective
as of March 5, 1998.

        (b)    Duration of this Plan.    This Plan shall remain in effect until
it is terminated pursuant to Section 7(d) hereof.

        (c)    No Right to Board Membership.    Nothing in this Plan or in any
Agreement shall confer upon any Participant the right to continue as a member of
the Board.

        (d)    Amendment, Modification and Termination of this Plan.    Except
as provided in this Section 7(d), the Board may at any time amend, modify,
terminate or suspend this Plan or any or all Agreements under this Plan to the
extent permitted by law. No termination, suspension or modification of this Plan
may materially and adversely affect any right acquired by any Participant (or a
Participant's legal representative) or any Successor under an Award granted
before the date of termination, suspension or modification, unless otherwise
agreed by the Participant in the Agreement or otherwise or required as a matter
of law. It is conclusively presumed that any adjustment for changes in
capitalization provided for in Section 7(e) hereof does not adversely affect any
right of a Participant under an Award.

        (e)    Adjustment for Changes in Capitalization.    Appropriate
adjustments in the aggregate number and type of Shares available for Awards
under this Plan, in the number and type of Shares subject to Awards then
outstanding and in the Option exercise price as to any outstanding Options and
in the number of Defined Stock Units in the Accounts, may be made by the
Committee in its sole discretion to give effect to adjustments made in the
number or type of Shares through a Fundamental Change, recapitalization,
reclassification, stock dividend, stock split, stock combination, or other
relevant change, provided that fractional Shares shall be rounded to the nearest
whole Share.

        (f)    Fundamental Change.    In the event of a proposed Fundamental
Change: (a) involving a merger, consolidation or statutory share exchange,
unless appropriate provision shall be made (which the Board may, but shall not
be obligated to, make) for the protection of the outstanding Options by the
substitution of appropriate voting common stock of the corporation surviving any
such merger or consolidation or, if appropriate, the parent corporation of the
Company or such surviving corporation, to be issuable upon the exercise of
Options, or (b) involving the dissolution or liquidation of the Company, the
Board may, but shall not be obligated to, declare, at least twenty days prior to
the occurrence of the Fundamental Change, and provide written notice to each
holder of an Option of the declaration, that each outstanding Option, whether or
not then exercisable, shall be canceled at the

8

--------------------------------------------------------------------------------


time of, or immediately prior to the occurrence of, the Fundamental Change in
exchange for payment to each holder of an Option, within 20 days after the
Fundamental Change, of cash for each Share covered by the canceled Option equal
to the amount, if any, by which the Fair Market Value (as defined in this
Section 7(f)) per Share exceeds the exercise price per Share covered by such
Option. At the time of the declaration provided for in the immediately preceding
sentence, each Option shall immediately become exercisable in full and each
person holding an Option shall have the right, during the period preceding the
time of cancellation of the Option, to exercise the Option as to all or any part
of the Shares covered thereby. In the event of a declaration pursuant to this
Section 7(f), each outstanding Option that shall not have been exercised prior
to the Fundamental Change shall be canceled at the time of, or immediately prior
to, the Fundamental Change, as provided in the declaration. Notwithstanding the
foregoing, no person holding an Option shall be entitled to the payment provided
for in this Section 7(f) if such Option shall have previously expired. For
purposes of this Section 7(f) only, "Fair Market Value" per Share means the cash
plus the fair market value, as determined in good faith by the Board, of the
non-cash consideration to be received per Share by the shareholders of the
Company upon the occurrence of the Fundamental Change, notwithstanding anything
to the contrary provided in this Plan.

        (g)    Limits of Liability.    

        (i)    Any liability of the Company to any Participant with respect to
an Award shall be based solely upon contractual obligations created by this Plan
and the Agreement.

        (ii)  Except as may be required by law, neither the Company nor any
member or former member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(a) hereof) in any determination of any question under this Plan,
or in the interpretation, administration or application of this Plan, shall have
any liability to any party for any action taken, or not taken, in good faith
under this Plan.

        (h)    Compliance with Applicable Legal Requirements.    No certificate
for Shares distributable pursuant to this Plan shall be issued and delivered
unless the issuance of such certificate complies with all applicable legal
requirements including, without limitation, compliance with the provisions of
applicable state securities laws, the Securities Act of 1933, as amended and in
effect from time to time or any successor statute, the Exchange Act and the
requirements of the exchanges on which the Company's Shares may, at the time, be
listed.

        (i)    Removal for Cause.    Notwithstanding any other provision of this
Plan, this Section 7(i) shall apply in the event a Participant is removed from
the Board for cause before a Change of Control. In such event: (i) all of the
Participant's Options shall immediately expire and be forfeited, and (ii) unless
the Board or the Committee specifically determines otherwise in connection with
or after such removal, the balance in such Participant's Account shall be
delivered to the Participant in a single lump sum delivery of Shares after the
expiration of six months from the date of such removal. In addition, if the
Participant has received or been entitled to delivery of Shares pursuant to the
exercise of an Option within six months before such removal, the Board or the
Committee, in its sole discretion, may require the Participant to return or
forfeit all or a portion of such Shares and receive back the exercise price (if
any) paid therefor, or may require the Participant to pay to the Company the
economic value of such Shares less such exercise price, determined as of the
date of the exercise of Options in the event of any of the following occurrences
(whether before or after such removal): competition with the Company or any
Affiliate, unauthorized disclosure of material proprietary information of the
Company or any Affiliate, a violation of applicable business ethics policies or
business policies of the Company or any Affiliate, or any other action or event
that the Board may determine warrants such a requirement. The Board's or
Committee's right to require such return or forfeiture must be exercised within
90 days after the later of the date of such removal or the discovery of such an
occurrence, but in no event later than 15 months after such removal.

9

--------------------------------------------------------------------------------


        (8)    Governing Law.    To the extent that federal laws do not
otherwise control, this Plan and all determinations made and actions taken
pursuant to this Plan shall be governed by the laws of Minnesota and construed
accordingly.

        (9)    Severability.    In the event any provision of this Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of this Plan, and this Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.

        (10)    Effect of Prior Plan.    From and after the Effective Date of
this Plan, no further awards shall be made to Non-Employee Directors under the
Company's 1994 Stock Award Plan the "Prior Plan"). Thereafter, all grants and
awards made under the Prior Plan prior to such Effective Date shall continue in
accordance with the terms of the Prior Plan.

10

--------------------------------------------------------------------------------




QuickLinks


MEDTRONIC, INC. 1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN (As Amended
through June 27, 2002)
